Citation Nr: 0411001	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-14 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a skin disorder, to include 
xerosis, nummular dermatitis and mild stasis dermatitis, to 
include as a result of herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) from a 
May 2002 rating decision (RD) of the RO.  Although the veteran at 
first requested a travel board hearing by a Veterans' Law Judge 
sitting at the RO, he failed to report.  

The veteran should note that the appeal is REMANDED to an RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further actions are required on your part.  



REMAND

The veteran contends that he has skin disorders that are due to 
Agent Orange.  It has also been argued on his behalf that his skin 
disorders arose during his over 20 years of active service.  To 
support his contention, the veteran has submitted new evidence to 
the Board which has not been evaluated by the RO.  In addition, 
the Board finds that additional information is required to decide 
the claim, and remand, therefore, is necessary.  

The veteran's service medical records reveal treatment for hives 
in 1953 and for folliculitis in 1968.  The veteran underwent a VA 
skin disorder examination in conjunction with his claim in April 
2002.  On this examination, the examiner diagnosed xerosis, 
nummular dermatitis and mild stasis dermatitis, but opined that 
these disorders were not the result of Agent Orange exposure.  
However, the examiner was not asked to provide an opinion as to 
whether any current skin disorder was related to the skin disorder 
treated in service.  Thus, a new examination is required. 

The claim is REMANDED for the following action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  The veteran should be afforded a VA skin examination to 
determine the nature and etiology of the veteran's skin disorders.  
The claims folder should be made available to the examiner for 
review before the examination.  Following review of the claims 
file, including service medical records, the examiner must provide 
an opinion on whether it is at least as likely as not that any of 
the current skin disorders had their origin during, or are 
otherwise related to, the veteran's active military service.  The 
examiner should provide the rationale for any opinion provided.

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the appellant and 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





